PER CURIAM.
The parties to this appeal claim interests in a parcel of property which was condemned by the Florida Department of Transportation. The circuit court entered an order which found that appellees Bower, Maulden, and Seymour were entitled to the condemnation award and that Gulf Properties had no legal interest in that award and therefore should take nothing. Gulf Properties has appealed that order.
The parties now advise this court that they have agreed to settle their dispute with the condemnation award to be distributed between them in accordance with this settlement. Accordingly, we reverse the order appealed and remand with directions to enter an order of distribution in accordance with section 73.101, Florida Statutes (1991), and the settlement reached by the parties.
ZEHMER, C.J., and MINER and WEBSTER, JJ., concur.